Citation Nr: 9902280
Decision Date: 03/02/99	Archive Date: 06/24/99

DOCKET NO. 98-13 616               DATE MAR 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cheyenne, Wyoming

ORDER

The following correction is made in a decision issued by the Board
of Veterans' Appeals in this case on January 27, 1999:

The ORDER, on page 8, is corrected to read "Service connection for
degenerative disc disease of the lumbosacral spine is denied."

J.F. Gough
Member, Board of Veterans' Appeals

Citation Nr: 9902280       
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-13 616      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel







INTRODUCTION

The veteran had active air service from September 1971 to May 
1975.  This matter comes to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Cheyenne 
Regional Office (RO) April 1998 rating decision which denied 
service connection for chronic low back pain.

A review of the record reveals that service connection for 
removal of coccyx with back pain was granted by September 
1976 RO rating decision, and a 10 percent rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5298 (Removal of 
Coccyx).  In October 1997, through his local representative, 
the veteran filed a claim of service connection for 
lumbosacral injuries.  To the extent that the October 
1997 claim consists of a claim of service connection for a 
back disability for which service connection was granted in 
1976 (removal of coccyx with back pain), that claim is not 
now before the Board.  This fact has not escaped the 
attention of the veterans national representative, who 
indicated that the claim of service connection for chronic 
low back pain was moot.  (See the December 17, 1998 written 
presentation on appeal).  However, a review of the record 
reveals the presence of degenerative disc disease in the 
veterans lumbosacral spine; in his May 1998 notice of 
disagreement with the denial of service connection for 
chronic low back pain, the veteran asserted that the 
degenerative changes in his low back were related to service 
and/or in-service coccyx removal, thereby claiming service 
connection for degenerative disc disease of the low back.  
Thus, the Board will proceed with appellate consideration of 
the issue as listed on the title page above.


FINDING OF FACT

Degenerative disc disease of the lumbosacral spine was 
neither evident in service nor for many years thereafter; 
competent (medical) evidence does not show that degenerative 
disc disease of the lumbosacral spine is etiologically or 
causally related to service or a service-connected 
disability.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for degenerative disc disease of the 
lumbosacral spine.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veterans period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic disabilities, e.g. arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after the veterans separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation cannot constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veterans service medical records reveal that he 
fractured his coccyx during service, necessitating surgical 
removal of the coccyx in June 1974, resulting in residual, 
chronic low back pain.  X-ray study of the low back in March 
1975 was normal.

VA outpatient treatment records from November 1975 to 
September 1976 reveal, in pertinent part, June and September 
1976 X-ray studies of the coccygeal area, revealing no 
evidence of any abnormality.  In June 1976, a history of pain 
and surgical removal of the coccyx in 1974 were noted.  

As indicated above, service connection for removal of coccyx 
with residual back pain was granted by September 1976 RO 
rating decision, and a 10 percent rating was assigned.

Clinical records from G. LaBenz, D.C., from October 1991 to 
July 1997, reveal intermittent treatment associated with low 
back pain.  On initial evaluation on October 8, 1991, the 
veteran indicated sustaining low back trauma on October 5, 
1991, while lifting a missile at work; on evaluation, he 
reported a history of prior low back injury while pushing his 
car, and another injury which he reportedly sustained 5 years 
prior to that examination.  In September 1997, Dr. LaBenz 
indicated that X-ray studies of the veterans lumbar spine 
(in October 1991, February 1996, and March 1997) revealed a 
progression of osteophytes of the anterior superior margins 
of lumbars 3, 4 & 5, a posterior-inferior spur at L5, and 
Schmorls nodes on all of his lumbar vertebrae (indicating 
that such nodes are usually caused by a compression injury to 
the vertebrae, such as landing on ones butt rather 
hard).  

VA outpatient treatment records from February 1996 to 
September 1997 reveal intermittent treatment associated with 
radiating low back pain.  A July 1997 X-ray study of the 
veterans lumbosacral spine revealed diffuse spondylosis and 
significant degenerative changes at L5-S1; computerized 
tomography study of the lumbar spine in July 1997 revealed 
developmental short pedicle stenosis pattern at L3 and L4, a 
mild annular bulge at L3-4, left paracentral disc herniation 
at L4-5, post operative changes on the right at L5-S1 with 
calcified right paracentral disc protrusion indenting the 
thecal sac, and facet arthropathy (minimal at L3-4, mild at 
L4-5, and moderate at L5-S1).

On VA orthopedic examination in November 1997, including a 
review of the entire claims folder, the veteran indicated 
that he fractured his coccyx during service in 1973, 
requiring surgical removal of the coccyx 6 months thereafter; 
since that time, he reportedly experienced low back pain, at 
times associated with numbness and tingling into the right 
thigh.  Based on a review of the clinical evidence of record 
and contemporaneous examination, the examiner opined that the 
spurring and disc space narrowing at L5-S1 were unrelated to 
the veterans coccygeal injury in 1973.

A February 1998 letter from B. Long, M.P.T., reveals 
treatment of the veteran for low back pain (including 
decreased sensation in the right lower extremity and 
increased muscle tightness in the low back/buttocks) since 
September 1997.  Reportedly, he had a 25-year history of low 
back pain following an injury sustained when he fell on ice.

In a February 1998 letter, R. Connell, Capt., USAF, M.C., 
indicated that his review of the veterans records revealed 
that his in-service back injury caused injuries to the coccyx 
and the low back; the resulting disabilities involving the 
coccyx and low back pain were reportedly indistinguishable.  

In a May 1998 written statement, the veteran suggested that 
the degenerative changes in his low back were related to his 
in-service low back injury, pointing out that he did not 
sustain any injuries to his back after separation from 
service.

Based on the foregoing, the Board finds that the claim of 
service connection for degenerative disc disease of the 
lumbosacral spine is not well grounded.  The evidence of 
record, as discussed above, does not show that such 
disability was evident in service or within one year 
thereafter, or that it is etiologically related to coccyx 
injury sustained in service.  Although the clinical evidence 
of record reveals that the veteran underwent surgical removal 
of the coccyx during service in June 1974, resulting in 
chronic low back pain, degenerative disc disease of the 
lumbosacral spine was not shown by clinical evidence until 
many years thereafter.  However, neither records from Dr. 
LaBenz, who initially documented the presence of degenerative 
changes in the lumbar spine during the course of treatment 
from October 1991 to September 1997, nor evidence from any 
physician or facility where the veteran was treated over the 
years, has provided evidence suggesting that degenerative 
disc disease may be related to his period of service or in-
service fracture of his coccyx.  The Board stresses that, 
although Dr. LaBenz indicated that Schmorls nodes (nodules 
of the spine due to prolapse of a nucleus pulposus into an 
adjoining vertebra) of the veterans lumbar vertebrae may be 
related to in-service low back injury, he did not suggest 
that degenerative changes in the lumbosacral spine were 
related to service or in-service back injury.  As indicated 
above, service connection for residuals of in-service back 
injury, including low back pain, was previously granted by 
the RO in September 1976.  

Most importantly, the veteran was examined and his claims 
file reviewed by VA in November 1997.  The examiner opined 
that spurring and disc space narrowing in the veterans 
lumbosacral spine were not related to his in-service coccyx 
injury.  

In this case, the only evidence of record before the Board 
specifically linking the veterans degenerative disc disease 
to service and/or in-service low back injury consists of his 
own contentions.  Such evidence, however, is insufficient to 
well ground his claim because he is not shown to be competent 
to offer evidence requiring medical experience and 
specialized medical knowledge and skill.  Grottveit, 5 Vet. 
App. at 93.  Although he is competent to state the nature of 
symptoms which he experiences, including back pain, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is not 
competent to provide a medical diagnosis of degenerative disc 
disease or to relate such disability to injury or 
symptomatology evident in service.

Generally, in order for a claim to be well grounded, medical 
evidence of nexus between a current disability and service is 
required.  In Libertine, 9 Vet. App. 521, it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
is capable of describing symptoms of low back pain, he is not 
competent to establish the required nexus between service 
and/or back injury in service and the onset of degenerative 
disc disease in the lumbosacral spine.

The Board notes that it is not contended by or behalf of the 
veteran that degenerative disc disease in his lumbosacral 
spine is related to any combat-related events.  Thus, 
38 U.S.C.A. § 1154(b) (West 1991) is inapplicable to his 
claim. 

Although the veterans claim has been considered and denied 
by the Board on a ground different from that of the RO, which 
denied the claim on the merits, he has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), affd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine.



             
       J. F. Gough
       Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
